DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract is a repetition of the title and is not in a narrative form nor on a separate sheet; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 10, it recites the term “the chief ray”. There is insufficient antecedent basis for this limitation in claim 10 or claim 2. In addition, the examiner is indefinite about the target meaning of “chief ray” and the overall meaning of the claim language.
Regarding claim 11, it recites the term “the chief ray”. There is insufficient antecedent basis for this limitation in claim 11 or claim 2. In addition, the examiner is indefinite about the target meaning of “chief ray” and the overall meaning of the claim language.
Regarding claim 12, it recites “a simulated virtual array of sensors”, the specification does not specify what kind of sensor!!! or what the camera-sensor pair !!!. In the literature, virtual camera is used to mean an image rendered from certain point view, as if an image has captured this image from that direction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Hekun Huang and Hong Hua, “An integral-imaging-based head-mounted light field display using a tunable lens and aperture array : Head-mounted light field display”, Journal of the Society for Information Display - SID, 20170301, Vol. 25, No. 3, P. 200 – 207, 2017) hereinafter Huang.
Regarding claim 1
Huang teaches a method for rendering light field images of a 3D scene in an HMD using an integral-imaging-based light field display (A head-mounted light field display based on integral imaging, abstract), comprising: providing integral imaging (InI) optics (a reconstructed 3D scene formed by a micro-InI unit consisting of a high-resolution micro-display and a MLA is directly coupled into and magnified by an eyepiece for viewing, as shown in Fig. 1; Section 2 Methods, P. 200) having a vari-focal element and a microdisplay in optical communication with the vari-focal element, the InI optics having a central depth plane (CDP) associated therewith; displaying image data on the microdisplay, the image data comprising elemental images each representing a different perspective of the 3D scene; and setting the focal length of the vari-focal element to adjust the location of the CDP (Figure 3 shows the schematic layout of the proposed system using a tunable lens to expand the DOF of an InI-HMD system while maintaining a relatively high spatial resolution, of which the similar concept has been adopted in traditional displays. The system mainly consists of three key parts: a micro-InI unit reproducing the full-parallax light fields of a 3D scene, a varifocal relay group to create an intermediate 3D scene with a tunable position of its CDP,… By adjusting the optical power of the tunable lens, the intermediate reconstructed 3D scene will shift axially with respect to the eyepiece, Section 2.1 Expanding the depth using a tunable lens, P. 201 - 202).
Regarding claim 6,
Huang teaches all the features of claim 1, as outlined above.
Huang further teaches the InI optics comprises a relay group, with the vari-focal element “Tunable lens” disposed therein, the relay group configured to receive light fields created by the microdisplay and to create an intermediate 3D scene on the optical axis of the selected 3D scene, the relay group configured to tune the position along the optical axis of the intermediate 3D scene (Fig. 3).
Regarding claims 7-8, are rejected under the same reasoning as claim 6, Huang further teaches an exit pupil of the system (Huang, Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (Hong Hua and Bahram Javidi “A 3D integral imaging optical see-through head-mounted display,” Opt. Express, Vol. 22, P. 13484–13491, 2014), hereinafter Hua, in view of Kim et al. (Cheol-Joong Kim, Minho Chang, Muyoung Lee, Junoh Kim, and Yong Hyub Won, “Depth plane adaptive integral imaging using a varifocal liquid lens array”, APPLIED OPTICS, 20150401 OSA, Vol. 54, No. 10, P. 2565 – 2571, 2015), hereinafter Kim.
Regarding claim 1,
Hua teaches a method for rendering light field images of a 3D scene in an HMD using an integral-imaging-based light field display (Fig. 2. Schematic design of a 3D integral imaging optical see-through HMD using freeform optical technology), comprising: providing integral imaging (InI) optics having a microdisplay, the InI optics having a central depth plane (CDP) “reference plane” associated therewith; displaying image data on the microdisplay, the image data comprising elemental images each representing a different perspective of the 3D scene (a microscopic InI unit (micro-InI) reproducing the full-parallax lightfields of a 3D scene seen from constrained viewing zones, a freeform eyepiece optics relaying the reconstructed 3D lightfields into a viewer’s eye, and a see-through system optically enabling non-obtrusive view of the real world scene, Section 2. Optical design of InI-HMD system, Fig. 2).
Hua did not explicitly teach setting the focal length of the vari-focal element to adjust the location of the depth plane.
Kim teaches setting the focal length of the vari-focal element to adjust the location of the depth plane (For implementation of the variable image plane, a varifocal liquid lens array and driving device are adopted.. The position of the central depth plane is varied by adjusting the focal length of the lens array.. , Abstract, Figs. 1, 2, 6 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kim to the teachings of Hua. The motivation for such an addition would be to enable matching between the object position and depth plane electrically, and thus an object moving is clearly displayed (Kim, Abstract).
Regarding claim 3,
The combination of Hua and Kim teaches all the features of claim 1, as outlined above, which further teaches the InI optics is configured to create a virtual CDP that is the optical conjugate plane to the microdisplay in visual space.
Hua did not explicitly teach the 3D scene comprises a depth of interest (DOI) through which the 3D scene extends along a visual axis, the 3D scene having an average DOI, and comprising setting the focal length of the vari-focal element so that the location of the virtual CDP coincides with the average DOI of the 3D scene.
Kim teaches the 3D scene comprises a depth of interest (DOI) through which the 3D scene extends along a visual axis, the 3D scene having an average DOI “object position”, and comprising setting the focal length of the vari-focal element so that the location of the virtual CDP coincides with the (The proposed system enables matching between the object position and depth plane electrically, Abstract; more details on section 2. Principle of the Proposed Method, Figs. 1, 2, 6 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kim to the teachings of Hua. The motivation for such an addition would be to enable matching between the object position and depth plane electrically, and thus an object moving is clearly displayed (Kim, Abstract).
Regarding claim 6,
The combination of Hua and Kim teaches all the features of claim 1, as outlined above.
Hua further teaches wherein the InI optics comprises a relay group, the relay group configured to receive light fields created by the microdisplay and to create an intermediate 3D scene on the optical axis of the selected 3D scene (The optics consists of three key subsystems: a microscopic InI unit (micro-InI) reproducing the full-parallax lightfields of a 3D scene seen from constrained viewing zones, a freeform eyepiece optics relaying the reconstructed 3D lightfields into a viewer’s eye, and a see-through system optically enabling non-obtrusive view of the real world scene, Section 2. Optical design of InI-HMD system, Fig. 2). 
Hua did not explicitly teach the vari-focal element to tune/change the position of the intermediate 3D scene.
Kim teaches the vari-focal element to tune/change the position of the intermediate 3D scene (For implementation of the variable image plane, a varifocal liquid lens array and driving device are adopted.. The position of the central depth plane is varied by adjusting the focal length of the lens array.. , Abstract, Figs. 1, 2, 6 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kim to the teachings of Hua. The motivation for such an (Kim, Abstract).
Regarding claims 7-8, are rejected under the same reasoning as claim 6, Huang further teaches an exit pupil of the system (Hua, Fig. 2).

Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (OR Hua and Kim), and in further view of PERREAULT et al. (US 20180343434 A1), hereinafter PERREAULT.
Regarding claim 2,
Huang (OR Hua and Kim) teaches all the features of claim 1, as outlined above.
Huang (OR Hua and Kim) did not explicitly teach sampling the 3D scene using a simulated virtual array of cameras so that each camera captures a respective portion of the 3D scene to create the elemental images.
PERREAULT teaches sampling the 3D scene using a simulated virtual array of cameras so that each camera captures a respective portion of the 3D scene to create the elemental images (A rendering system renders an array of elemental images, with each elemental image representing an image or view of an object or scene from a corresponding perspective or virtual camera position [0002][0019]-[0034]; Fig. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of PERREAULT to the teachings of Huang (OR Huang and Kim). The motivation for such an addition would be to provide improved resolution (PERREAULT [0013]).
Regarding claim 9, is rejected under the same reasoning as claim 2, where there is no need for Kim which handles the varifocal lens limitation omitted from claim 9.
Regarding claim 10 (as best understood by the examiner), 
Huang (OR Hua and Kim) and PERREAULT teaches all the features of claim 2, which further teaches the step of sampling the 3D scene comprises positioning each virtual camera such that each virtual camera location corresponds to the intersection of the chief ray of a corresponding lenslet, as outlined above.
Huang further teaches wherein the InI optics includes a microlens array of lenslets, and elemental image corresponds to the intersection of the chief ray of a corresponding lenslet of the microlens array with an exit pupil of the InI optics (Each elemental image distributed on the micro-display functions as spatially incoherent object of which the ray bundles of the pixels will intersect at certain depths through its corresponding MLA and integrally create the perception of a 3D scene, Section 2 Methods, P. 200; Figs. 1-5).
Hua further teaches wherein the InI optics includes a microlens array of lenslets, and elemental image corresponds to the intersection of the chief ray of a corresponding lenslet of the microlens array with an exit pupil of the InI optics (A set of 2D elemental images, each representing a different perspective of a 3D scene, are displayed on a high-resolution microdisplay. Through the MLA, each elemental image works as a spatially-incoherent object and the conical ray bundles emitted by the pixels in the elemental images intersect and integrally create the perception of a 3D scene that appears to emit light and occupy the 3D space. Such an InI system allows the reconstruction of a 3D surface shape with parallax information in both horizontal and vertical directions. The lightfield of the reconstructed 3D scene; Section 2. Optical design of InI-HMD system; Fig. 2).
Regarding claims 11-12 (as best understood by the examiner), are rejected under the same reasoning as claim 2, as outlined above.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Kim.
Regarding claim 3,
Huang teaches all the features of claim 1, as outlined above, which further teaches the InI optics is configured to create a virtual CDP that is the optical conjugate plane to the microdisplay in visual space.
Huang did not explicitly teach the 3D scene comprises a depth of interest (DOI) through which the 3D scene extends along a visual axis, the 3D scene having an average DOI, and comprising setting the focal length of the vari-focal element so that the location of the virtual CDP coincides with the average DOI of the 3D scene.
Kim teaches the 3D scene comprises a depth of interest (DOI) through which the 3D scene extends along a visual axis, the 3D scene having an average DOI “object position”, and comprising setting the focal length of the vari-focal element so that the location of the virtual CDP coincides with the average DOI of the 3D scene (The proposed system enables matching between the object position and depth plane electrically, Abstract; more details on section 2. Principle of the Proposed Method, Figs. 1, 2, 6 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kim to the teachings of Huang. The motivation for such an addition would be to enable matching between the object position and depth plane electrically, and thus an object moving is clearly displayed (Kim, Abstract).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (OR Huang), in view of Kim, and in further view of Kim et al. (Kim Cheoljoong, Lee Muyoung, Kim Junoh, Lee Jin Su, Won Yong Hyub, “Depth-enhanced integral imaging display system with time-multiplexed Kim1.
Regarding claim 4,
The combination of Hua (OR Huang) and Kim teaches all the features of claim 3, which further teaches wherein the InI optics is configured to create a virtual CDP that is the optical conjugate plane to the microdisplay in visual space, and wherein the 3D scene comprises a depth of interest (DOI) through which the 3D scene extends along a visual axis (as outlined above, with respect to claim 3).
Hua (OR Huang) did not explicitly teach selecting a plurality of depths distributed along the visual axis within the DOI of the 3D scene; and for each selected depth of the plurality of depths, setting the focal length of the vari-focal element so that the location of each virtual CDP coincides with the selected depth to create a plurality of virtual CDP's each virtual CDP coinciding with a respective selected depth of the plurality of depths.
Kim1 teaches selecting a plurality of depths distributed along the visual axis within the DOI of the 3D scene; and for each selected depth of the plurality of depths, setting the focal length of the vari-focal element so that the location of each virtual CDP coincides with the selected depth to create a plurality of virtual CDP's each virtual CDP coinciding with a respective selected depth of the plurality of depths (multiple CDPs at the same time using varifocal lens array. As lens equation indicates, CDP position can be adjusted by controlling focal length of lens array; Section 2. INTEGRAL IMAGING WITH TIME MULTIPLEXING, Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kim1 to the teachings of Hua (OR Huang) and Kim. The motivation for such an addition would be multiple objects are seems to appear simultaneously, and the depth range of the constructed image is enhanced (Kim1, Abstract)
Regarding claim 5,
The combination of Hua (OR Huang) and Kim and Kim1 teaches all the features of claim 4, as outlined above.
Hua (OR Huang) did not explicitly teach for each selected depth of the plurality of depths, sequentially displaying on the microdisplay a portion of the 3D scene associated with each selected depth, and wherein the step of setting the focal length of the vari-focal element is synchronized to the timing of the sequential displaying on the microdisplay.
Kim1 teaches for each selected depth of the plurality of depths, sequentially displaying on the microdisplay a portion of the 3D scene associated with each selected depth, and wherein the step of setting the focal length of the vari-focal element is synchronized to the timing of the sequential displaying on the microdisplay (For this purpose, two objects of different positions and appropriate voltage level for each object are chosen. In display panel, elemental images for each object are alternately displayed with high frame rate and appropriate voltage levels are applied to the liquid lens array, Abstract, Section 2. INTEGRAL IMAGING WITH TIME MULTIPLEXING, Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kim1 to the teachings of Hua (OR Huang) and Kim. The motivation for such an addition would be multiple objects are seems to appear simultaneously, and the depth range of the constructed image is enhanced (Kim1, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419